DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 3/18/2021.
Claims 1, 6-9 and 11 -16 are pending.
Response to Arguments


 The examiner called the phone number listed for Attorney Hyun Jong Park and Attorney Min Song (listed as an Attorney of Record) to discuss and suggest claim amendments to make the claim language clearer. However no response has been received till date. 
Claim Objections
Claim 1 and 12 are objected to because of the following informalities:  
In claim 1 line1, it is suggested to amend the claim to state “A skin treatment device for application…”
In claim 1 line 7 it is suggested to amend the claim to state “…capture an image of the skin:”
Claim 6 recites “…first and second grounds are provided …”. It is suggested to amend claim 6 to recite after “… according to claim 1,” “wherein the ground further comprises a first and a second ground, wherein the first and second ground …
In claim 11 line 5, it is suggested to insert “is configured to” between “… the mounting portion” and “to discharge radicals”.

In claim 12 line 7 it is suggested to amend the claim to state “…capture an image of the skin:”
Claim 13 recites “…first and second grounds are provided …”. It is suggested to amend claim 13 to recite after “… according to claim 12,”  “wherein the ground further comprises a first and a second ground, wherein the first and second ground …”
In claim 16 line 5, it is suggested to insert “is configured to” between “… the mounting portion” and “to discharge radicals”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 6-9 and 11-16 allowed except for the claim objections discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792